 1

 2

 3
                               UNITED STATES DISTRICT COURT
 4                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 5
        UNITED STATES OF AMERICA,
 6
                                Plaintiff,
 7
                 v.
 8
        DAVID A. GOULD; JANE C. POLINDER;                       C16-1041 TSZ
 9      BROOKLINE PROPERTIES; WHATCOM
        COUNTY TREASURER; WASHINGTON                            ORDER
10      STATE DEPARTMENT OF SOCIAL AND
        HEALTH SERVICES; FINANCIAL
11      CONCEPTS, LTD.; and GOLDSTAR
        ENTERPRISES, INC.,
12
                                Defendants.
13
           The Government’s motion, docket no. 75, for leave to serve by publication having
14
     been granted, see Minute Order at ¶ 3 (docket no. 82), the Government’s request, docket
15
     no. 83, for entry of an order to appear or plead by a date certain is GRANTED as follows:
16
           (1)        In this action, the United States of America seeks inter alia to foreclose
17
     federal tax liens on real property located at 6109 Evergreen Way, Ferndale, Washington
18
     98248, which is legally described as
19
           Lot 1, as delineated on Baycor Short Plat, according to the plat thereof,
20
           recorded August 22, 2015, under the Auditor’s File No. 2050804879, records
           of Whatcom County, Washington.
21
           Situate in Whatcom County, Washington.
22
           Assessor’s Tax Parcel No. 3902180470220000.
23

     ORDER - 1
 1 In May 1998, defendant David A. Gould purported to transfer his interest in the real

 2 property to defendant Brookline Properties, which is a trust. Mr. Gould and/or Brookline

 3 Properties thereafter purported to transfer interests in the real property to defendants

 4 Financial Concepts, Ltd. and/or Goldstar Enterprises, Inc. The deadline for defendants

 5 Brookline Properties, Financial Concepts, Ltd., and Goldstar Enterprises, Inc. to file a

 6 responsive pleading or motion or otherwise appear in this action is January 31, 2019. If

 7 these defendants do not timely plead, move, or appear, they will be deemed in default,

 8 and the Court will proceed to adjudicate their interests in the real property at issue. See

 9 28 U.S.C. § 1655.

10         (2)    The Government is DIRECTED to personally serve a copy of this Order, to

11 the extent practicable, on defendants Brookline Properties, Financial Concepts, Ltd., and

12 Goldstar Enterprises, Inc. The Government shall also arrange for a copy of this Order to

13 be published at least once each week for six consecutive weeks in newspapers and online

14 media outlets serving Ferndale and Whatcom County, including the Ferndale Record, the

15 Bellingham Herald, and the Lynden Tribune.

16         (3)    The Government is further DIRECTED to personally serve a copy of this

17 Order on any person (other than defendant Jane C. Polinder) who is in possession or

18 charge of the real property located at 6109 Evergreen Way, Ferndale, Washington 98248.

19 See 28 U.S.C. § 1655. Ms. Polinder will be deemed to have been served with a copy of

20 this Order when notification of its filing is electronically transmitted to her counsel of

21 record.

22

23

     ORDER - 2
 1         (4)   The Government shall file with the Court a certification of service upon

 2 completion of the requirements of Paragraphs 2 and 3, above.

 3         (5)   The Clerk is directed to send a copy of this Order to all counsel of record.

 4         IT IS SO ORDERED.

 5         Dated this 13th day of November, 2018.

 6

 7

 8
                                                    A
                                                    Thomas S. Zilly
                                                    United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER - 3
